EXHIBIT 99 News Release For Information Contact: Marshall H. Bridges, Treasurerand Vice President (563) 272-4844 HNI CORPORATION ANNOUNCES RESULTS FOR FIRST QUARTER FISCAL 2008 MUSCATINE, Iowa (April 17, 2008) – HNI Corporation (NYSE: HNI) today announced first quarter sales of $563.4 million and net income of $4.0 million for the quarter ending March 29, 2008.Net income per diluted share for the quarter was $0.09.When excluding restructuring charges and transition costs, non-GAAP net income per diluted share was First Quarter Summary Comments "We faced very challenging economic conditions during the quarter.Demand in the supplies-driven channel of our office furniture business, which primarily consists of small office and home office purchases, experienced substantial weakness.Declining consumer sentiment and small business confidence appear to be adversely impacting this channel.Our contract businesses, which typically involve larger companies and longer selling cycles, performed to our expectations. "Our hearth business continues to face severe conditions in the new construction channel.The relative strength of our alternative fuel products and the Harman Stove acquisition were not enough to offset overall market conditions.The hearth segment posted a loss for the quarter, but we continue to expect it will be profitable for the year. "Along with declining demand, we were negatively impacted by increased freight costs and higher than anticipated transition costs related to the consolidation of an office furniture facility, the closure of two distribution centers, and the start-up of a new distribution center," said Stan Askren, HNI Corporation Chairman, President and Chief Executive Officer. First Quarter Dollars in Millions Three Months Ended Percent Except per share data 3/29/2008 3/31/2007 Change Net Sales $ 563.4 $ 609.2 -7.5 % Gross Margin $ 184.0 $ 206.7 -11.0 % Gross Margin % 32.7 % 33.9 % SG&A $ 173.4 $ 170.7 1.6 % SG&A % 30.8 % 28.0 % Operating Income $ 10.7 $ 36.0 -70.4 % Operating Income % 1.9 % 5.9 % Income from Continuing Operations $ 4.0 $ 20.7 -80.7 % Earnings per share from Continuing Operations – Diluted $ 0.09 $ 0.43 -79.1 % · Consolidated net sales for the first quarter decreased 7.5 percent to $563.4 million.Acquisitions contributed $20.2 million or 3.3 percentage points of sales. · Gross margins were 1.2 percentage points lower than prior year primarily due to decreased volume and accelerated depreciation and transition costs related to the shutdown of office furniture facilities. · Total selling and administrative expenses, including restructuring charges, as a percent of sales, increased due to costs associated with new acquisitions, higher non-volume related freight costs, increased restructuring costs, and transitional costs associated with plant consolidation.These were partially offset by lower volume-related and incentive-based compensation costs and cost containment initiatives. · The Corporation incurred $8.5 million of restructuring charges and transition costs during the first quarter in connection with a facility shutdown, a facility ramp-up, closure of two distribution centers and start up of a new distribution center.These included $0.4 million of accelerated depreciation and $3.9 million of other transition costs recorded in cost of sales, $0.8 million of costs recorded as restructuring costs, and $3.4 million of other transition costs recorded in selling and administrative expenses. · The Corporation completed the purchase of HBF, a leading provider of premium upholstered seating, textiles, wood tables, and wood case goods for the office environment, on March 29, 2008.The funding of the transaction did not occur until March 31, · The effective tax rate for first quarter 2008 increased to 43.9 percent compared to 35.5 percent in first quarter 2007 due to a deferred tax adjustment.The Corporation anticipates its annualized tax rate for 2008 to be approximately 35.6 percent including the adjustment. · Net income per share was favorably impacted $0.01 per share as a result of the Corporation's share repurchase program. First Quarter – Non-GAAP Financial Measures (Reconciled with Most Comparable GAAP Financial Measure) Dollars in millions except per share data Three Months Ended 3/29/08 Three Months Ended 3/31/07 Gross Profit Operating Income EPS Gross Profit Operating Income EPS As Reported (GAAP) $ 184.0 $ 10.7 $ 0.09 $ 206.7 $ 36.0 $ 0.43 % of Net Sales 32.7 % 1.9 % 33.9 % 5.9 % Restructuring and impairment $ 0.4 $ 1.2 $ 0.02 $ - $ (0.1 ) $ - Transition costs $ 3.9 $ 7.3 $ 0.10 $ - Results excluding restructuring and transition costs $ 188.3 $ 19.2 $ 0.21 $ 206.7 $ 35.9 $ 0.43 % of Net Sales 33.4 % 3.4 % 33.9 % 5.9 % Cash flow from operations for the first three months decreased to $2.0 million compared to $40.8 million last year.The decrease was due to lower earnings and an increase in working capital requirements in the current year.Capital expenditures increased to $17.6 million in 2008 from $13.3 million in 2007 primarily due to new product introductions and the previously mentioned facility consolidation.The Corporation repurchased 704,700 shares of its common stock at a cost of approximately $22.1 million during the first quarter of 2008, compared to $13.1 million in the same period last year.Approximately $170.1 million remains under the current repurchase authorization. Discontinued Operations The Corporation completed the sale of a small, non-core component of the office furniture segment during the second quarter of 2007.Revenues and expenses associated with the business operations are presented as discontinued operations for all periods presented in the financial statements. Office Furniture Three Months Ended Percent Dollars in Millions 3/29/2008 3/31/2007 Change Sales $ 466.0 $ 497.9 -6.4 % Operating Profit $ 18.8 $ 39.1 -52.0 % Operating Profit % 4.0 % 7.8 % Office Furniture Non-GAAP Financial Measures (Reconciled with Most Comparable GAAP Financial Measures) Dollars in millions Three Months Ended Percent 3/29/08 3/31/07 Change Operating profit, as Reported (GAAP) $ 18.8 $ 39.1 -52.0 % % of Net Sales 4.0 % 7.8 % Restructuring and impairment $ 1.2 $ (0.1 ) Transition costs $ 7.3 $ - Operating profit, excluding restructuring and transition costs $ 27.2 $ 38.9 -30.0 % % of Net Sales 5.8 % 7.8 % · First quarter net sales for the office furniture segment decreased $31.8 million to $466.0 million due to lower sales from the supplies-driven channel.Acquisitions contributed $6.9 million or 1.4 percentage points of sales. · Operating profit for the quarter decreased $20.3 million as a result of lower volume, increased non-volume related freight, restructuring and transition costs related to a plant shutdown, a facility ramp-up, closure of two distribution centers and start-up of a new distribution center, and increased investments in growth initiatives and selling capabilities. Hearth Products Three Months Ended Percent Dollars in Millions 3/29/2008 3/31/2007 Change Sales $ 97.4 $ 111.3 -12.6 % Operating Profit $ (2.9 ) $ 7.7 -137.1 % Operating Profit % -2.9 % 6.9 % · First quarter net sales for the hearth products segment decreased $14.0 million.Acquisitions completed during 2007 contributed approximately $13.3 million or 11.9 percentage points.Excluding acquisitions, sales declined 24.5 percent driven by a severe decrease in new construction channel revenue. · Operating profit for the quarter decreased $10.6 million due to lower volume and a larger mix of lower margin remodel/retrofit business. Outlook "We expect the economy to continue to be difficult.We'll work to offset market weakness by eliminating waste, attacking structural cost, and streamlining our businesses, consistent with our past practice.We remain optimistic about the future and will continue our investment in growth initiatives and position for the market recovery.Our business platforms remain strong, and we are committed to come out of this cycle stronger than ever," said Mr. Askren. The Corporation remains focused on creating long-term shareholder value by growing its business through investment in building brands, product solutions and selling models, enhancing its strong member-owner culture, and remaining focused on its long-standing rapid continuous improvement programs to build best total cost and a lean enterprise. Conference Call HNI
